Title: To Thomas Jefferson from Francois de Navoni, 30 November 1807
From: Navoni, Francois de
To: Jefferson, Thomas


                        
                            Excellençe
                            
                            Cagliari le 30:Novembre 1807.
                        
                        Mon devoir exige que proche la nouvelle année je vous la souhaite des plus heureuses, un bon commencement, et
                            meilleure fin, avec toute sorte de prosperités, et bonheurs, que le tout Puissant le comble de tout ce qu’il peut desirer,
                            en compagnie de sa trés Illustre famille, comme aussi pour le bien, et felicité de l’Etât, ce seront mes vœux jusqu’a la mort.
                        Plusieurs fois je me suis fait un vrai devoir de me recommender, comme derechef je me reccommende, et dans le
                            même reppresenter le plus convenable, que messoins, et empressements pour la Nation, que du Serviçe m’engagent
                            continuellement a favoriser les Capitaines qu’ils arrivent dans ce Port que par le Royaume, meilleures informations de ma
                            conduite et personne peuvent bien lui en donner les Commendants des Fregates qu’içi ont frequenté le Port, les quels
                            furent favorisés, et accueilli, et de même servis dans leurs besoins, le tout me fait esperer que V.E. m’honnorera de me
                            remettre les Patentes, et instructions me confirmant dans l’emploi que interinalement J’occupe, ce sera pour moi une
                            graçe, et un grand honneur d’avoir merité ces Patentes, et aussi d’un grand plaisir pour S.M. le Roy de Sardaigne le quel
                            professe une singuliere estime pour la Nation, et il en-a temoigne l’empressement toute fois que j’ai presenté des
                            commendants, que des officiers.
                        Je ne doute point que la clemence de V.E. voudra prendre en consideration la presente, que de pardonner
                            quelque defaut, comme aussi de m’ordonner comme un de ses Sujets, que de disposer de moi dans tout ce que lui faira
                            plaisir, et avec toute veneration, et respect, je suis trés humblement. 
                  De Vôtre Excellençe Le Trés Humble Le Trés obbeist
                                & Trés Soumis Serviteur et Sujet
                        
                            Comt François Navoni agent
                        
                    